Citation Nr: 0823168	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether recoupment of separation pay in the amount of 
$17,092.08, was proper.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to March 
2005.

By letter dated in May 2005, the Regional Office (RO) 
informed the veteran that while he had been granted service 
connection for various disabilities, his VA compensation 
benefits were being withheld because he had received 
separation pay upon his discharge from service.  The veteran 
filed a timely appeal to the Board of Veterans' Appeals 
(Board) regarding the withholding of his benefits.


FINDINGS OF FACT

1.  The veteran had active military service from July 1991 to 
March 2005.

2.  He was awarded separation pay in the amount of $22,789.44 
which, after Federal taxes, was $17,092.08.

3.  By rating action dated in May 2006, the RO granted 
service connection for a number of disabilities based on the 
above service, and the combined schedular evaluation was 60 
percent.


CONCLUSION OF LAW

The recoupment of the veteran's separation pay in the amount 
of $17,092.08, is proper.  10 U.S.C.A. § 1174 (West 2002); 38 
C.F.R. § 3.700 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Analysis 

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which 
states that a member who has received separation pay under 
this section, or severance pay or readjustment pay under any 
other provision of law, based on service in the armed forces 
shall not be deprived, by reason of his receipt of such 
separation pay, severance pay, or readjustment pay, of any 
disability compensation to which he is entitled under the 
laws administered by VA, but there shall be deducted from 
that disability compensation an amount equal to the total 
amount of separation pay, severance pay, and readjustment pay 
received.

Where entitlement to disability compensation was established 
on or after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of the receipt of separation pay subject to recoupment 
of the separation pay.  Where payment of separation pay or 
special separation benefits under section 1174a was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits less the amount 
of Federal income tax withheld from such pay.  38 C.F.R. § 
3.700(a)(5)(i).

The record establishes that, upon his discharge from service, 
the veteran received separation pay in the amount of 
$22,789.44.  The RO has determined that after the Federal tax 
withholding, the amount to be recouped is $17,092.08.  

The veteran has not disputed the amount subject to 
recoupment.  Rather, he argues that he was not discharged due 
to a service-connected disability and that, therefore, his 
separation pay should not be recouped.  

The Board recognizes that the veteran received separation 
pay, not disability severance pay, and is sympathetic to the 
veteran's argument.  However, that distinction does not 
affect recoupment.  Here, he received his separation pay 
after September 30, 1996.  Therefore, the law requires that 
VA will recoup an amount equal to the total amount of his 
separation pay, less the Federal withholding tax.  

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of his after tax separation pay in 
the amount of $17,092.08, received when he was discharged 
from service in 2005, by withholding in monthly allotments 
payments of disability compensation benefits, is required by 
law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).

Thus, as VA does not have any discretion in the recoupment of 
the separation pay, the veteran has failed to state a claim 
upon which relief may be granted, and the claim must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Recoupment of separation pay in the amount of $17,092.08, is 
proper, and the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


